DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 8/5/2020.  Claims 1-19 are pending in the case.  Claims 1, 6, 11, and 17 are independent claims.

Claim Interpretation
Claims 1-19 recite over 200 instances of “and/or”.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  The broadest interpretation of “and/or” is “or”, which means the recited limitations form a list of alternatives and a proper rejection may demonstrate prior art for only one of the alternatives in each list and need not demonstrate prior art for all of them.

Claims 1-19 recite “may,” “can be,” “like,” “if applicable,” “might be,” or “typically” before certain claim elements.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.

Claims 1-2, 4-6, 9-11, 13, 17-19 recite that certain claim elements are implemented by third parties, research communities, technology providers, “externally,” or “the marketplace.”  These are admissions of prior art, which means a proper rejection may rely on the admissions rather than demonstrating specific prior art references for those elements.

Claims 1, 11, and 18-19 recite that certain claim elements are “common” or “commonly available”.  These are admissions of prior art, which means a proper rejection may rely on the admissions rather than demonstrating specific prior art references for those elements.

Claim Objections
Claims 1, 3-6, and 8-19 are objected to because of the following informalities:
Claims 1, 3-6, and 8-19 contain capital letters at the beginning of every clause.  Each claim should be written in the form of a single sentence, with capital letters only at the beginning of the entire claim and any proper nouns or acronyms.  See MPEP § 608.01(m).
Claim 3 contains a period where a semicolon was expected at the end of clause “a.”  Each claim should be written in the form of a single sentence, with a period only at the end of the entire claim.  See MPEP § 608.01(m).
Claim 4 is missing a period at the end.  Each claim should be written in the form of a sentence.  See MPEP § 608.01(m).
Claim 6 recites “to be capture” where “to be captured” was apparently intended.
Claim 11 recites “for across all” where “for all” or “across all” was apparently intended.
Claim 11 recites “entries create on user devices” where “entries created on user devices” was apparently intended.
Claim 17 recites “the location and/or timeline the information is captured” where “the location and/or timeline from which the information is captured” was apparently intended.
Claim 19 contains two periods in clause “d.”  Each claim should be written in the form of a single sentence, with a period only at the end of the entire claim.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim recites “capabilities commonly available currently or in the future.”  Capabilities of the future are not enabled as of the filing date of this Application.

Claim 18 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claim recites “mind reading or brain-machine interfaces that are being experimented.”  The ongoing experiments of other parties are not enabled as of the filing date of this Application.

Claim 18 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claim recites “capabilities commonly available currently or in the future”.  Capabilities of the future are not in Applicants’ possession as of the filing date of this Application.

Claim 18 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claim recites “mind reading or brain-machine interfaces that are being experimented”.  The ongoing experiments of other parties are not in Applicants’ possession as of the filing date of this Application.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be an open-ended list of all concepts related to the field of computers, including “third-party” concepts invented by others and “future” concepts not yet invented, rather than clearly and precisely defining the metes and bounds of a particular invention as required by MPEP § 2173.02.  This is an appropriate function of the specification, not the claims.

Claims 1-5, 9, 12, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1, 3-5, 9, 12, and 19 each recite contain multiple clauses, but neither an “and” nor an “or” between the last two clauses, leaving it unclear whether all of the clauses are required or they form a list of alternatives from which only one is required.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes “and/or”, which appears to be Applicants’ preferred conjunction as is recited over 200 times in the claims and specifically between the last two clauses of claims 6, 8, 10-11, and 13-16.

Claims 1-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1-19 appear to contain nested hierarchies of lists of limitations, but it is not clear how many sub-lists exist, where each begins and ends, or how they relate to each other in the hierarchy.  Each of these issues affects the scope of the claims.  Furthermore the claims recite “and,” “or,” and “and/or” over 500 times and the interactions between these conjunctions depend on their locations within the hierarchy.

Claims 3-4 and 6-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 3-4, 6-7, and 11-16 recite that certain steps are performed “manually.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 4 recites that “server-side computer programs are further comprised of … collection across the system and client devices.”  It is unclear how a server-side object can be on the client side.

Claims 6-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 recites “Need or intent to capture information.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 6-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 recites “Reviewing … the captured information if desired or applicable.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 11-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites “Need and/or intent for capturing.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 11-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites “Determining if the need and/or intent may require.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 11-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites “subjective and/or intuition based at the user level.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 11-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites “to the user's desired capture needs.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  Dependent claims inherit the defects of their respective parent claims.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claim 14 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 14 recites “to refine and better reflect on the presented information structure they intend to capture.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 17-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 17 recites “Need and/or intent to find and view.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claims 17-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 17 recites “Determining if the retrieved information, including the related information, is sufficient.”  It is unclear what step(s) the invention performs that correspond(s) to this language.  For the purpose of prior art analysis, Examiner assumes this refers to the user’s intended use.  An intended use does not carry patentable weight.

Claim 19 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 19 recites “step 402.”  There is insufficient antecedent basis for this limitation in parent claim 17.

Claims 1-10, 14, and 17-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1, 3-6, 9-10, 14, and 17-18 recite “including.”  The scope of an open-ended list is not defined.

Claims 1-5, 11-16, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1, 4, 11, and 19 recite “etc.”  The scope of an open-ended list is not defined.

Claims 1-5 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “a wide range of.”  The scope of an open-ended list is not defined.

Claims 6-10, 14, 16, and 18-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 6, 8-10, 14, 16, and 18-19 recite “such as.”  The scope of an open-ended list is not defined.

Claims 1-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 1-19 recite numerous open-ended terms such as the following examples.  The scope of an open-ended term is not defined.
“other device components”
“wide range of computing and information technology services”
“other applicable information technology services”
“SDKs, libraries & frameworks, 3rd-party software or products, etc.”
“any applicable as a Service Cloud offering”
“information technologies, models, products, and/or services”
“technologies and algorithms”
“rule-based and knowledge technologies for heuristic models, statistical, machine learning, and deep learning models for descriptive, predictive, and/or prescriptive models”
“other AI/ML services”
“Heuristic and ML models”
“Libraries, frameworks, and/or tooling (162) that are provided as products or services”
“AI/ML products or services and information models”
“any other applicable visual display techniques”
“any other attributes that can be used to identify the file content types and sources”
“any other means that may specify an area of interest”
“prompt inferred or related”
“collective screen interaction intelligence”
“any other available or applicable content formatting and styling techniques”
“other image recognition tasks”
“information extraction, organization, and/or formatting and styling”
“multiple intelligence models”
“applicable and available information and/or knowledge models”
“any other attributes”
“an information structure”
“organizing the prompt-to-prompt relationship and rendering visuals manually and/or automatically with machine intelligence assistance”
“available information models”
“models in the form of knowledge taxonomies, data or domain models, cognitive models, semantic models, information theories, ontological models, etc. can also be input for the heuristic and machine learning models to learn and infer applicable relationships”
“observations and learnings from the information capture”
“may have impacts on how to relate and reorganize”
“any other applicable and available human computer interface mechanics”
“machine intelligence technologies”
“appropriate content loading tools”
“an information structure”
“machine intelligence models”
“leveraging the information dimensions and insights captured”
“behavioral patterns”
“any other information to information relationships that might be discoverable”
“any other state-of-the-art information visualization and display technologies”
“heuristic and machine learning models”
“commonly practiced information attributes and/or dimensions”
“suggestive search terms”
“machine intelligence models where applicable and/or available”
“state-of-the-art information searching, browsing, and/or filtering practices”
“any of the device's input/output capabilities commonly available currently or in the future”
“virtual assistant technologies”
“any other state-of-the-art content visualization style and display mechanics”
“any other state-of-the-art view types and visualization techniques”
“any information that may be connected to the queried information”

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Davis et al. (US 2014/0357312 A1, hereinafter Davis).

As to independent claim 1, Davis discloses a prompt-based and machine intelligence augmented interactive information capture and retrieval system, comprising:
a) A plurality of digital devices (“portable devices (e.g., smartphones and tablet computers),” abstract lines 1-2), each digital device has computer programs implementing prompt-based (figures 8-9) and machine intelligence augmented (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9) interactive information capture and retrieval, device hardware components for user and information interactions, and/or additional third party apps or programs that may interface with the said computer program, wherein digital devices include mobile devices, personal and/or desktop computers, wherein device hardware components for user and information interactions include device display, memory, storage, camera, speaker, microphone, device sensors, stylus pen, and/or other device components supporting human-device interactions (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen. Superimposed on the screen is a half-plane depiction of the detected reference signal, including the top two pentagonal reference markers. The illustrated display also includes two fixed target regions 224--outlined in circular dashed lines. By moving the phone towards or away from the cereal box, and tilting/rotating as necessary, the user can cause the pentagonal markers 212 to move into the two targeting regions 224. At this position, reading of the watermark signal from the cereal box is optimized. The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 1-15);
b) Server-side computer programs and common server-side components and software services running as cloud services, wherein cloud services refer to a wide range of computing and information technology services delivered on demand over the internet typically with a fee for service, wherein server-side includes cloud services and/or remote computing services and operations that a digital device may consume, wherein common server-side components and software services are common server-side infrastructure components and services including compute, memory, storage, network, platform services, security services and/or other applicable information technology services, wherein server-side software components and services including SDKs, libraries & frameworks, 3rd-party software or products, etc., which can be implemented by leveraging Infrastructure as a Service (IaaS), Platform as a Service (PaaS), Function, Data, Machine Learning, and any applicable as a Service Cloud offering commonly available from the market place (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
c) Raw information sources containing raw information contents that a user is interested in capturing into one or multiple digital devices, wherein raw information sources may be one or multiple digital and/or physical sources, and raw information contents may be already stored on a user's digital device, stored remotely in one or multiple cloud storage services, stored in one or multiple internal file storage or systems, inside application or data systems, from one or multiple websites, from one or multiple physical media, presented on one or multiple screens of any size, and/or information heard and/or seen physically including flyers posted on physical places, speeches delivered over one or multiple audio channels, lectures presented in classroom with whiteboards, protectors, computer screens, and/or speeches, wherein in the case of digital information sources, raw information content may be of in any Multipurpose Internet Mail Extensions (MIME) or internet media types, wherein in the case of physical information sources, raw information contents may require a camera and/or an audio recorder to capture (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4);
d) Third-party machine intelligence and information technologies, models, products, and/or services for computer vision, speech recognition, natural language understanding and processing, wherein information technologies products, models, or services are industry or domain specific datasets, information models, knowledge models, and/or ontology models (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
e) Interfaces between the said digital devices, server-side computer programs and common server-side components and software services, raw information sources, and/or third-party machine intelligence and information technologies, models, products, and/or services (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5).

As to dependent claim 2, Davis further discloses a system wherein machine intelligence refers to artificial intelligence (AI) and machine learning (ML) technologies, products, services, and models that can be custom developed and/or implemented from third party products or services, which may continuously learn and improve over time in the said system due to continued availability, growth, and/or expansion of data and data sources within the said system internally and/or externally across the marketplaces, new or improved AI/ML technologies and algorithms available from the marketplace, research communities, and/or via internal development, wherein AI and ML are further comprised of rule-based and knowledge technologies for heuristic models, statistical, machine learning, and deep learning models for descriptive, predictive, and/or prescriptive models, natural language processing technologies for speech recognition, text analytics and understanding and extracting of required information segments from the prompt associated texts, and imaging recognition technologies that may utilize computer vision and deep learning technologies for imaging data processing and recognition (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9).

As to dependent claim 3, Davis further discloses a system wherein computer programs implementing prompt-based and machine intelligence augmented interactive information capture, organization, and retrieval further comprised of:
a) Prompts and prompt-set templates that are included in the computer program, retrieved from the server-side, and/or device-user defined, wherein prompts and prompt-set templates are defined by the said system, individual device users, group users with two or more device users sharing group level prompts or prompt set templates, wherein prompts are labels or tags defined by users manually and/or assisted by machine intelligence models, such that the said prompts may be interacted by device users to denote, reference, and/or group one or multiple pieces or types of information as determined noteworthy, which may be compromised of one or multiple characters, words, sentences, paragraphs, sections, chapters, books, images, voice recordings, and/or web or digital sources of any MIME types, wherein prompt-set template is a collection of two or more prompts for one or multiple information subject areas with varied prompt-to-prompt relations including siblings, hierarchical, relational, tree-like, graph-linked, and/or associated with one or multiple relationship types, characters, and/or affinity scores (“The smartphone can then select from among this larger set of data, and present only a subset that corresponds to the particular page excerpt being imaged (as determined by salient points),” paragraph 0422 lines 12-15).
b) Computer implementations of the programming flows, functions, and controls supporting the said system (inherent in digital devices);
c) Input mechanisms for capturing user interaction gestures, stylus pen interactions, and other input mechanics including text or voice commands via one or multiple keywords or a device's microphone, device's camera, or other device sensors that can receive or detect a user's input which may signal a command or instruction (figures 8-9);
d) Output mechanics for gathering, organizing, and rendering the desired information for display (figures 8-9);
e) Heuristics, ML, and/or NLP models or services that may be either custom-developed, from 3rd party service providers, running on-device as part of the computer program, or from another computer program, external system, or public cloud (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9);
f) On-device machine intelligence services for speech recognition, computer vision, natural language processing, and/or other AI/ML services (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9);
g) Computer interfaces for data communications in-device, device to device, and/or device to server-side services (inherent in digital devices).

As to dependent claim 4, Davis further discloses a system wherein server-side computer programs are further comprised of:
a) A prompt collection and prompt-set template collection across the system and client devices that are user-defined, system-defined, and/or machine intelligence augmented, wherein prompt collection and prompt-set template collections grow and refine over time with user feedback, usage data collection and observations, and machine intelligence analysis (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9);
b) A collection of tag-based text extraction instructions for media file types including html, pdf, image files, etc., which can be instructed manually or via third party services (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
c) Heuristic and ML models and NLP and text analytics services that may be custom-developed and/or implemented by third-party products or services (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9),
d) Interfaces for communicating between server-side services and digital devices running the said computer programs implementing prompt-based and machine intelligence augmented interactive information capture and retrieval (inherent in digital devices)

As to dependent claim 5, Davis further discloses a system wherein third-party machine intelligence technologies, products, models and/or services are further comprised of:
a) Generic and domain agnostic cloud services including AI/ML cognitive services, data models, cognitive and semantic models that are generic and not associated with any specific industry or scientific domain by AI/Data technology providers (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9);
b) Libraries, frameworks, and/or tooling (162) that are provided as products or services that can be consumed as cloud services, implemented and run on-device, and/or implemented and run on server-side (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9);
c) Purpose-built and domain specific AI/ML products or services and information models for a specific industry, consumer, or academic domains, online electronics data and semantic models, and any other domain and/or purpose specific AI, ML, and Data products or services (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9).

As to independent claim 6, Davis discloses a method for interactive information capture via user-defined and/or machine intelligence augmented prompts and prompt processing, comprising:
a) Need or intent to capture information from one or multiple raw information sources into a digital device, wherein need or intent may arise during and/or after the period where the raw information is presented or encountered, wherein raw information sources may be represented and/or display in any human comprehensible information format that a user may come across via human sensory perceptions like vision and/or hearing, which may be represented and/or displayed digitally or physically in one or multiple places, for a short or long period, and/or occurring once or multiple times (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4);
b) Selecting a triggering action to indicate the information capture need and/or intent, wherein the triggering action is a predefined trigger exposed as a user interface component that a user may click or act on to signal the capture need and/or intent, which can be part of a third party app that interfaces with the computer programs implementing the said method, part of a custom built app for capturing one or multiple information subject areas that interfaces with the computer programs implementing the said method, wherein selecting the triggering action, the trigger action may send the triggering action name, type, and/or triggering action context that may include triggering action related intent types, information types, third party or custom implemented app names and/or types, app screen position and context the triggering action are being acted on, information capture context, location, time, and/or user generated information for the trigger action including notes, categorization, past behavior, modification, preferences, wherein selecting the triggering action, the computer programs implementing the said method may select a prompt-set capture template based on the information passed along with the triggering action, which may be defaulted per the trigger action name and/or type, and/or determined by machine intelligence inferences from the additional context info that may be passed via the triggering action, and/or the user may select a prompt-set template to override the computer selection (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
c) Identifying and/or specifying one or multiple raw info contents and/or sources to capture (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
d) Loading and displaying one or multiple raw information contents specified in the previous step from the associated info source or sources, one at a time if applicable, wherein in the case the raw information content is an audio file, transcribing the audio file to text via speech-to-text technologies that may be custom implemented and/or leveraging third-party services (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
e) With the raw information content loaded, specifying one or multiple desired info areas or segments to capture (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
f) Presenting a list of prompts for the user to select and associate the specified content with, wherein the list of prompts may contain all of the available prompts that are present in the prompt-set template, a portion of the prompts pertaining to the content in display and/or in selection, which may be configured by the user manually and/or determined by the machine intelligence models based on the analysis of the content on display, the bordering contents, and/or the related contents, wherein the list of prompts may be organized and presented top-down, nested in a hierarchical structure with parent or branch notes collapsible and expandable, appearing horizontally or vertically, stacked, circularly, and/or leveraging any other applicable visual display techniques that can be custom-developed or implemented via third-party products or services, wherein the list of prompts may have a custom prompt item in the case of no suitable prompt to select from that can be mapped to the specific information (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
g) Selecting the appropriate prompt for the specified content in the previous step, or in the case of no suitable prompt to select from the list, defining a new custom prompt for the specific information area or segment, wherein the new custom prompt is defined by clicking on the custom prompt item with a user-defined prompt's name or label, and/or with additional prompt attributes to be populated if desired by the user (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
h) Sending the specified information area or areas and/or information segment or segments for prompt processing (“The smartphone can then select from among this larger set of data, and present only a subset that corresponds to the particular page excerpt being imaged (as determined by salient points),” paragraph 0422 lines 12-15);
i) Determining if more information areas and/or segments are to be captured and returning to the step of with the raw information content loaded, specifying the one or multiple desired info areas or segments to capture and continue forward if applicable (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and/or
j) Determining if more raw information contents are to be capture and returning to the step of loading and displaying one or multiple raw information contents specified in the previous step from the associated info source or sources if applicable (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15); and/or
k) Reviewing, re-organizing, refining, and/or commenting on the captured information if desired or applicable; wherein reviewing and refining are actions or activities for viewing, making changes, and/or modifying the interacted information, the underlying attributes, and/or the meta-data, including information content changes and edits, format changes, modifications to the related prompt(s) and/or prompt display preferences and options, edits of the information attributes and/or meta-data about the information, edits of the change logs, as well as any implicit and/or explicit logging of edits action, including when, where, how, and/or what, wherein re-organizing are actions or activities for making changes to prompt's reassignment, repositioning within the capture template, ratings for information quality, linkages to other prompts or prompt-set template(s), and/or linkages to one or multiple information models if applicable, wherein commenting are actions or activities about the interacted information such as noting, tagging, setting a reminder and/or linking event(s) for later review(s) or check-up(s), ratings, like(s)/dislike(s) pertaining to any aspect of the captured information (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to dependent claim 7, Davis further discloses a method wherein identifying and/or specifying one or multiple raw info contents and/or sources to capture may have raw information encountered at the same time of the capture need and/or intent, recorded via a camera and/or audio recorder on a digital device, and/or the raw information may be on one or multiple digital locations, which can be identified manually by selecting and specifying the applicable files from one or multiple sources, and/or specified and loaded automatically via file load utilities with the raw information content and/or source attributes or specifications, and/or augmented with machine intelligence models per the related triggering action and/or user interaction context and learnable patterns, wherein raw information content and/or source attributes or specifications may include image, audio, and/or video files captured during a certain time period in a certain geographical location, files with certain naming conventions and/or timestamps, files at particular locations, files within certain sizes or associated with certain users or entities, and any other attributes that can be used to identify the file content types and sources (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4).

As to dependent claim 8, Davis further discloses a method wherein specifying one or multiple info areas or segments are user interactive actions or activities with the digital device screen and/or microphone for specifying one or multiple information areas on a digital screen and/or one or multiple information segments that can be instructed with one or multiple information extraction dimensions and extracted via machine intelligence technologies, which is further comprised of:
a) specifying one or multiple information areas of interest with interactions on the device screen that may be carried out via typing, gestures or a stylus pen, and/or voice instructions, wherein gestures or a stylus pen may include touches, hold and/or drag, point and click, and/or drawings, which may include drawing a boxed, circled, or free formed areas, wherein voice instructions and/or drawings may include calling out and/or touching the screen area and/or content type, calling out and/or touching the corner positions, calling out and/or touching the begin and end positions or lines, calling out and/or touching a centroid's position with an extending area in radius or in width and height, or any other means that may specify an area of interest on a screen with the voice dictations and/or drawing via the device's microphone and the applicable speech recognition services for screen area specification (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and/or
b) specifying one or multiple information segments with one or multiple information extraction dimensions, wherein information extraction dimensions may include one or multiple tags, named entities, topics, labels, parts of speech, synonyms, antonyms, places, times, concepts, elements in images such as text, signs, object types, and/or text entities and context that may be extracted via marketplace available and/or custom implemented natural language processing and/or image recognition technologies, wherein information segment extraction dimensions may be prompt inferred or related that are pre-defined with the associated prompt, user specified, based on the user's preferences and/or configurations, past behaviors, combined with raw information content context like containing sentences, paragraphs, text blocks, and/or related images, and/or from collective screen interaction intelligence for similar content types (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to dependent claim 9, Davis further discloses a method wherein prompt processing refers to extraction, organization, and/or formatting and styling of the desired information from one or multiple raw information contents as denoted by the specified prompt via human cognitive and/or machine intelligence processes per the prompt's associated information extraction, organization, and/or formatting configurations, which further comprises:
a) Extracting user-intended information based on the prompt's associated and/or user specified information extraction dimensions from the selected information areas or segments, which may include time and/or location the information is captured, extracting as-is for the specified information area or areas, and/or extracting per the information segment extraction dimensions utilizing machine intelligence models and technologies (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5); and/or
b) Applying formatting and/or styling to the extracted text and/or visual components such as images or charts per the prompt and/or user specified formatting and styling instructions, including colors, text sizes and fonts, shapes and sizes preferences for visual elements, alignments, indentations, positions, and/or any other available or applicable content formatting and styling techniques that may be custom built and/or implemented with third party products and/or services (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16);
c) Wherein in the case of a visual element like an image or chart is sent for prompt processing, the prompt and/or user specified information extraction instruction or configuration may be processed as-is without image recognition applied, Optical Character Recognition (OCR) or text recognition from an image, object labeling, facial recognition, logo or brand detection, and/or other image recognition tasks that may be custom developed and/or implemented with third-party technologies and services (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
d) Wherein prompt processing instructions may be predefined with the prompt and/or the prompt-set template, pre-defined with the MIME types the information may be associated with, configured by a user with user selectable prompt processing instruction for information extraction, organization, and/or formatting and styling as part of the prompt definition process or during the capture time (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to dependent claim 10, Davis further discloses a method wherein re-organizing and/or refining the captured information may occur after the device user is done with the interactive information capture event with one or multiple intelligence models custom developed and/or implemented with third-party technologies or services, which may be performed overtime iteratively and/or triggered by availability of new data and/or models, and is further comprised of:
a) Organizing the information per the available information dimensions within the captured information and/or in relationships to other captured information, which may include locations, time sequences, content similarities, themes, applicable and available information and/or knowledge models related to the captured information (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and/or
b) Organizing the information per the continuous observations on how the organization of the respective information is preferred or not-preferred by users in their actions in viewing and/or changing the information, including user feedback such as likes or dislikes, wherein in the case of user viewing the captured information, the machine intelligence model organized information views will be displayed as secondary and/or related views if a user selected view is already in place (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to independent claim 11, Davis discloses a method for user-defined and/or machine intelligence augmented prompt-set template creation and/or modification, comprising:
a) Need and/or intent for capturing one or multiple information contents and/or sources that may require one or more prompts (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4);
b) Determining if the need and/or intent may require creating a new prompt-set template or modifying an existing prompt-set template, which may be determined individually at the user level, individually or collectively at the group level with two or more users, and/or at the system level with the computer programs implementing the said method across the users as common services, wherein determination of creating a new or modifying an existing template may be based on search or browse of similar prompt-set templates for the target information area or areas on the device or from the server-side prompt-set template collection, subjective and/or intuition based at the user level with redundant or similar entries create on user devices, performed via keywords, tags, categorizations, and/or machine intelligence augmented assistance for matching templates, and/or interacted via keyboard entries or voice instructions interpreted by speech-to-text machine intelligence technologies from a third-party and/or custom developed (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
c) Upon determination that a new prompt-set template is needed, creating a new prompt set template with template name, attributes, and/or target information properties, wherein template attributes may include description, category or theme, display style and format, usage patterns or guidelines, complexity, number of prompts, levels or types of related information to show, and/or any other attributes that may be used to describe and identify the template, as well as optimally rendering and showing the related information captured by the template, wherein in the case of no template attribute values are defined by the user, default values may be populated and/or determined by the machine intelligence models if applicable (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
d) Continuing new prompt-set template creation by selecting a template creation method, which may be from a blank template, from an existing template, referencing an information structure (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
e) With the template creation method selected, proceeding to define a prompt-set for the template by creating one or multiple new prompts and/or adding in one or multiple existing prompts from the existing prompt collection on-device and/or from the prompt collection on the server-side, wherein existing prompts may need to be modified to better suit the desired information capture needs for the applicable raw information contents and sources, which may be at the individual user's level pertaining to the device user only, at the group level for two or more device users, and/or at the system level for across all users as common services (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
f) Upon determination of modifying an existing template, loading the existing template from the device or server-side, proceeding to modify the loaded template (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
g) With the set of prompts created, added, and/or modified, organizing the prompt-to-prompt relationship and rendering visuals manually and/or automatically with machine intelligence assistance if applicable (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.); and/or
h) Steps for prompt organization and prompt creation and/or modifications are iterative with backward and forward steps to make sure the capture template is refined to the user's desired capture needs (“After thus-processing barcode 118, the system continues its analysis of the field of view for other recognizable features. Working out from the center it next recognizes barcode 126, and a similar sequence of operations follows. The counter 124 is incremented to "8." It next notes barcode 128--even though it is partially outside the camera's field of view.,” paragraph 0176 lines 1-7); and/or
i) Upon completion of a new prompt-set template creation or existing prompt-set template modification, the completed template may be linked to other templates and/or available information models if applicable, which may be linked manually and/or assisted via machine intelligence models by an individual user, collectively by two or more users for group level template, and/or at the system level across all users, wherein machine intelligence models for analyzing and predicting possible linkages among prompt-set templates may be based on collective user behaviors in linking prompts, templates, and/or information models, and/or domain specific and/or purpose-built information models in the form of knowledge taxonomies, data or domain models, cognitive models, semantic models, information theories, ontological models, etc. can also be input for the heuristic and machine learning models to learn and infer applicable relationships (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.).

As to dependent claim 12, Davis further discloses a method:
a) Wherein users may include development and operations users implementing the said method, individual device users, and/or group users with two more device users sharing group level prompts or prompt set templates (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.);
b) Wherein the need to create or modify a prompt-set template may be triggered manually per a user's individual or group capture needs, triggered by machine intelligence augmented observations and learnings from the information capture and retrieval activities across the users, from new developments or advancements of the machine intelligence models and technologies, from availability of new data and/or knowledge models that may have impacts on how to relate and reorganize prompts and prompt-set templates (“The smartphone will read the watermark immediately (likely before the markers are aligned in the targeting regions), and the phone will take a corresponding action in response to the detected data,” paragraph 0331 lines 12-15);
c) Wherein prompt set template creation or modification may be performed on the server side and/or on the client-side iteratively and/or collaboratively with one or multiple users, with client-side prompt and template creation and modification tools supporting device user prompt or prompt-set template creation or modification needs (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.);
d) Wherein information subject area refers to a collection of one or multiple information elements describing one or multiple things, entities, persons, places, events, situations, concepts of any type, and/or relationship between one or any number of them, whereby information elements may be represented and/or presented in digital format of one of multiple MIME types, physically via print media, audio and/or video displays, and/or combination of both (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4).

As to dependent claim 13, Davis further discloses a method wherein continuing new prompt-set template creation by selecting a template creation method is further comprised of:
a) Starting the template creation from a blank template or from an existing template that may be manually selected and/or recommended by machine intelligence models based on the available template attribute values and the intended information subject area or areas (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require creating a new prompt-set template.); and/or
b) Referencing an existing information structure that the intended information subject area or areas may be associated with, which may include table of contents from a book, a syllabus from a course, and/or an information or knowledge model for the intended subject area or areas, whereby the information structure may be entered manually via keyboard entries, through voice dictation, and/or any other applicable and available human computer interface mechanics, wherein in the case that the information structure may be retrieved as text content represented in one of MIME types, text scraping and machine intelligence technologies may be utilized to extract the necessary information from the information source for information structure processing, assisted by the appropriate content loading tools that can be custom built and/or implemented with third party products or services (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require creating a new prompt-set template.).

As to dependent claim 14, Davis further discloses a method wherein creating a new prompt is further comprised of:
a) Simply populating a prompt's name, with the rest of the prompt attributes unpopulated, which may be filled in with default values and/or manually with assistance from machine intelligence models, wherein prompt attributes may include a description, pop-up conditions, prompt processing options such as as-is, image log or text extraction, text segment extraction via NLP technologies including entity recognition, topic modeling, syntax, sentiment, text analytics, text processing instructions based on html, xml, json tags, text property specification, and/or formatting and style options (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require creating a new prompt-set template.), and/or
b) Reviewing the newly created prompt or prompts generated by referencing an information structure, editing the generated prompts to refine and better reflect on the presented information structure they intend to capture; and/or
c) Specifying prompt-processing instructions in terms of information extraction dimensions, and/or formatting and styling instructions, which may be filled with default values if not specified, wherein information extraction dimensions may include one or multiple tags with or without tag specific processing instructions, named entities, topics, labels, parts of speech, synonyms, antonyms, places, times, concepts, elements in images such as text, signs, object types, and/or text entities and context that may be extracted via marketplace available and/or custom implemented natural language processing and/or image recognition technologies (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require creating a new prompt-set template.).

As to dependent claim 15, Davis further discloses a method wherein modifying an existing template for the intended information subject areas are further comprised of:
a) Modifying the template name and/or other template attributes where applicable for the intended information subject area or areas (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require modifying an existing template.);
b) Adding new or modifying existing prompts in terms of prompt name and/or prompt attributes, which may be manually entered and/or assisted by machine intelligence models (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require modifying an existing template.); and/or
c) Reviewing, if applicable, user feedback, notes, and/or observations by the machine intelligence model for the existing template as input to the modification (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Parent claim 11 does not necessarily determine that the need and/or intent may require modifying an existing template.).

As to dependent claim 16, Davis further discloses a method wherein organizing prompt-to-prompt relationship and rendering visuals are further comprised of:
a) Specifying prompt-to-prompt relationships within the prompt-set template, wherein relationship may be specified by the prompt to prompt positions and relationships such as siblings, hierarchical, relational, tree-like, graph-linked, and/or associated with one or multiple relationship types, characters, and/or affinity scores, wherein specifying may be performed manually and/or assisted by machine intelligence models (“After thus-processing barcode 118, the system continues its analysis of the field of view for other recognizable features. Working out from the center it next recognizes barcode 126, and a similar sequence of operations follows. The counter 124 is incremented to "8." It next notes barcode 128--even though it is partially outside the camera's field of view.,” paragraph 0176 lines 1-7); and/or
b) Specifying rendering visuals for the extracted information associated with the prompt set, wherein rendering visuals are the visual displays for the information with the prompts in terms of look and feel and the associated formatting and styling (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to independent claim 17, Davis discloses a method for prompt and machine intelligence augmented information retrieval and interaction, comprising:
a) Need and/or intent to find and view captured information relating to one or multiple information subject areas (“FIG. 12 shows an exemplary smartphone display 220. In this illustration, the smartphone is imaging part of a cereal box--the artwork 222 of which occupies most of the screen,” paragraph 0331 lines 1-4);
b) Finding the information via search, browse, and/or filter activities leveraging the information dimensions and insights captured during the information capture process (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5);
c) Organizing the found information with linkage to related information if available, wherein the found information is first organized per the rendering visuals defined and associated with the prompt and/or prompt-set template the found information is captured with, wherein the found information may also be organized based on use preferences and/or behavioral patterns in viewing the similar types of information observed and recommended by on-device and/or server-side machine intelligence models, which can be custom developed and/or via third party machine intelligence services, wherein related information may be gathered from the prompt-to-prompt relations defined by the capture prompt-set template that the found information is associated with, related to the location and/or timeline the information is captured, related to an information category and/or a domain specific information subject model, a social, academic, school, and/or business event or series of events the information may be associated with, and/or any other information to information relationships that might be discoverable via machine intelligence and data technologies (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
d) Presenting the organized information that are associated with a prompt and/or prompt-set template via the user digital device display for information viewing and interaction (“The smartphone can then select from among this larger set of data, and present only a subset that corresponds to the particular page excerpt being imaged (as determined by salient points),” paragraph 0422 lines 12-15);
e) Showing the related information to the information in display if available, wherein related information may be shown in the navigational pane, as a pop-up, or any other state-of-the-art information visualization and display technologies that can be custom built and/or implemented via third-party products or services (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
f) Interacting with the prompt, prompt-set template captured information and/or related information with actions to view, edit, comment, and/or organize, wherein view actions are read-only interactions with the information on display; wherein edit actions are related to modifications to the interacted information and underlying attributes and meta-data, which may include information content changes and edits, format changes, changing the related prompt or prompts, prompt display preferences and options, edits of the information attributes and/or meta-data about the information, edits of the change logs, and/or any implicit or explicit logging about the edit action, including when, where, how, and/or what regarding the associated edit action; wherein comment actions may include noting, tagging, reminding and/or linking event(s) for later review(s) or check-up(s), ratings, and/or likes or dislikes; wherein organize actions are user interactions that may include re-arranging the information display order and/or display style in association with the prompts, reassigning the information associated with one or multiple prompts, changing prompt positions within the capture prompt-set template, ratings for information quality, linkages to other prompts or prompt-set template, and/or linkages to one or multiple information models if applicable (“The smartphone can then select from among this larger set of data, and present only a subset that corresponds to the particular page excerpt being imaged (as determined by salient points),” paragraph 0422 lines 12-15); and/or
g) Capturing user information interaction activities to suggest additional or missing information, differing viewing options and/or rendering visuals, analyzing use needs and challenges for opportunities to create new or modifying existing prompts and prompt-set template; wherein additional or missing information, rendering visuals may be suggested in real time or after the fact based on user preferences, past behaviors, peer behaviors and activities for interacting with similar type of information subject area or areas augmented by machine intelligence models, wherein analyzing user needs or challenges may be gathered explicitly via user comments, and/or learned implicitly via observing the user interaction activities individually, collectively, or comparatively via heuristic and machine learning models on-device or on the server-side (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and/or
h) Determining if the retrieved information, including the related information, is sufficient for the desired information subject area or areas originally sought for, or returning to the start of the said method to find additional information if more information is needed or missing (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to dependent claim 18, Davis further discloses a method wherein finding the information via search, browse, and/or filter activities are further comprised of:
a) Finding information via commonly practiced information attributes and/or dimensions including keywords, tags, subject areas or topics, indices, by or within one or multiple categories the desired information might be associated with, ranking (“the decoded watermark payload is sent to a remote server (database), which returns information about the page,” paragraph 0419 lines 3-5); and/or
b) Finding information via the attributes and/or dimensions specific during the information capture process, including times and/or locations of when the desired information is captured, attributes and/or structures associated with the templates and/or prompts the desired information might be captured under, mechanics such as prompt processing options, input sources that the desired information is captured in or from (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and/or
c) Finding information via suggestive search terms augmented by machine intelligence models where applicable and/or available, which may be custom developed and/or implemented from third-party products or services (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9); and
d) Wherein the attributes and/or dimensions may be used for search, browse, and/or filter activities following or leveraging any of the state-of-the-art information searching, browsing, and/or filtering practices that maybe be custom developed, procured and/or implemented via third-party products or services (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16); and
e) Wherein finding information is performed via human-device interactions via any of the device's input/output capabilities commonly available currently or in the future, including include typing via keywords, hand gestures and/or stylus touches with the device, voice commands or interactions via speech to text and virtual assistant technologies, and/or mind reading or brain-machine interfaces that are being experimented (“As the user moves the phone to image different parts of the object, different subsets can quickly be presented,” paragraph 0422 lines 15-16).

As to dependent claim 19, Davis further discloses a method wherein presenting the prompt and/or prompt-set template associated information, the information is presented per the default display styles and formats of the capture prompt, prompts, and/or prompt-set template, which might be in html, word, as an image, or any other applicable MIME types:
a) Wherein the information may also be presented in alternative format and/or display style if defined and/or associated with the capture prompt, prompts, and/or prompt-set template (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
b) If applicable and available, the information pieces associated with the sibling prompt(s), parent prompt(s), child prompt(s), portions of the capture template associated prompt-set, and/or the entire prompt-set structure will also be presented as preceding or following information sections with scrollable and/or linkable content, side-bar or pop-up navigational pane links, or any other state-of-the-art content visualization style and display mechanics that can be custom-built or implemented as third-party prompt products or services (The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.);
c) Information associated with the capture template's prompt-set can also be displayed in different view types such as with a top-down document view, tree view, connected graph view, topological view, and any other state-of-the-art view types and visualization techniques built off the relationship and attributes of the prompts in the template via custom implementation and/or third-party products and services (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.);
d) Related information to the information explicitly sought for in step 402 by the user is any information that may be connected to the queried information. The related information might be notes, tags, reminders, attributes about the information such as when, where, or how the information is captured, versioning information, logs, etc. explicitly or implicated captured by any user types, information pieces, prompts, prompt-set templates explicitly or implicitly linked by the user and/or any user or user types during the information capture, information retrieval and interaction, prompt definition, prompt template definition processes. The related information may also be inferred via the heuristic and/or machine learning models that can be custom built and/or implemented via third-party products or services based on user activities and setups, common or domain specific taxonomy, data, industry, knowledge, and/or semantic models (“an artificial intelligence-based inference engine,” paragraph 0252 lines 8-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
WO 2010/022185 A1 disclosing content processing
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145